

Exhibit 10.33


CAMERON INTERNATIONAL CORPORATION


Restricted Stock Unit Award Agreement
(___________________, 20___)


This AWARD AGREEMENT (the “Award”) is between the employee listed on the
attached Notice of Grant of Award (“Participant”) and Cameron International
Corporation (the “Company”), in connection with the Restricted Stock Unit Award
granted to Participant by the Company.


1.           Effective Date and Issuance of Restricted Stock.  The Company
hereby grants to the Participant, on the terms and conditions set forth herein,
an award of Restricted Stock Units (the “Award”).  This Restricted Stock Unit
Award is a commitment to issue one Share of Cameron common stock (“Share”) for
each share of restricted stock units specified on the Notice of Grant of Award,
at vesting.  If Participant completes, signs, and returns one copy of this
agreement (the “Award Agreement”) to the Company in Houston, Texas, U.S.A., this
Award Agreement will be effective as of ____________, 20____.


2.           Terms Subject to the Plan.  This Award Agreement is expressly
subject to the terms and provisions of the Company's Equity Incentive Plan (the
"Plan"), as indicated in your Notice of Grant of Award.  A copy of the Plan is
available on the Cameron Intranet under the Legal Section.  In the event there
is a conflict between the terms of the Plan and this Award Agreement, the terms
of the Plan shall control.


3.           Vesting Requirement.  The Award shall become vested, subject to the
provisions of Section 4 below, in three installments as follows: one-third on
____________, 20____ , one-third on ____________, 20____ , and one-third on
____________, 20____ (the “Vesting Dates”).  All Restricted Stock Units which
become vested shall be payable in accordance with Section 6 hereof.


4.           Termination of Employment.  Notwithstanding the foregoing:
(a) If the Participant’s employment voluntarily terminates at age 60 or older
for reasons other than cause, and the Participant has at least ten years of
service with the Company, any unvested Restricted Stock Units (RSU) shall
continue to vest according to the terms of the RSU Award; except that if such
termination occurs within one year from the effective date of the Award, the
number of RSUs that will continue to vest shall be reduced to be proportionate
to that portion of the year between such effective date and the date of
termination and the balance of the Award shall be immediately cancelled. For
purposes of the Award Agreement, “cause” shall mean the Participant has (1)
engaged in gross negligence or willful misconduct in the performance of his
duties and responsibilities respecting his position with the Company, (2)
willfully refused, without proper legal reason, to perform the duties and
responsibilities respecting his position with the Company, (3) breached any
material policy or code of conduct established by the Company and affecting the
Participant, (4) engaged in conduct that Participant knows or should know is
materially injurious to the Company, (5) been convicted of a felony or a
misdemeanor involving moral turpitude, or (6) engaged in an act of dishonest or
impropriety which materially impairs the Participant’s effectiveness in his
position with the Company.


(b)  If the Participant’s employment terminates by reason of the death or
long-term disability of the Participant, the Award shall be immediately vested
in full as of the date of such termination; except that if such termination
occurs within one year from the effective date of the Award, the number of RSUs
that will vest in full shall be reduced to be proportionate to that portion of
the year between the effective date of the Award and the date of termination and
the balance of the Award shall be immediately cancelled.  For purposes of this
Award Agreement, long-term disability shall mean that the participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

 
 

--------------------------------------------------------------------------------

 



(c)  If the Participant’s employment terminates by reason of a workforce
reduction, as so designated by the Company, the Award shall continue to vest
according to the terms of the award; except that if such termination occurs
within one year from the effective date of the Award, the number of RSUs that
will vest in full shall be reduced to be proportionate to that portion of the
year between such effective date and the date of termination and the balance of
the Award shall be immediately cancelled.


(d)  If the Participant’s employment terminates for reasons other than for those
addressed in the previous three subsections, no RSUs shall vest for the benefit
of the Participant after the termination date.


5.           Change of Control.
(a) Notwithstanding Section 11.2 of the Plan, upon a “Change of Control” of the
Company, the Award granted hereunder shall immediately and fully vest.


(b) “Change of Control” for the purposes of this Award, shall mean the earliest
date on which:


(i)  
any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or



(ii)  
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or



(iii)  
a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction less than 50% of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% continuity
test is met, any ownership of the voting securities of the surviving or
resulting corporation or entity that results from a stockholder’s ownership of
the stock of, or their ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding voting securities
immediately prior to the transaction).



(iv)  
a tender offer or exchange offer is made and consummated by a Person other than
the Company for the ownership of 20% or more of the voting securities of the
Company then outstanding; or



(v)  
all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (a) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.



Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in the Participant, or a group of Persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding voting securities or the voting securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.

 
 

--------------------------------------------------------------------------------

 





6.           Payment of Award.
(a) Employed through Vesting Date. If the Participant is employed with the
Company through the Vesting Date, payment of his vested Restricted Stock Units
shall be made within 30 days following the Vesting Date.


(b) Employment Terminates Prior to Vesting Date.


i.  
If the Participant’s employment terminates by reason of death or long-term
disability in accordance with Section 4(b), hereof, prior to the Vesting Date,
the Award, as accelerated pursuant to Section 4 and/or 5 hereof, shall be paid
within 30 days of such termination.



 
ii.   If the participant voluntarily terminates employment with the Company in
accordance with Section 4(a), the vested portion of the Award shall be paid
within 30 days following the Vesting Date.



 
iii.
If the Participant terminates employment with the Company by reason of a
workforce reduction in accordance with Section 4(c), the vested portion of
his/her Award shall be paid within 30 days following the Vesting Date.



(c) Change in Control.  Upon the occurrence of a Change in Control that also
constitutes a “change in control event” within the meaning of U.S. Department of
Treasury Regulation Section 1.409A-3(i)(5) (a “Section 409A CIC”), Participant’s
vested Award shall be paid within 30 days following such Section 409A CIC.  Upon
the occurrence of a Change in control that is not a Section 409A CIC,
Participant’s vested award shall be paid within 30 days following the Vesting
Date.


The Shares which the Award entitles the Participant to receive shall be paid to
the Participant, after deduction of the number of Shares the Fair Market Value,
as defined in the Plan, of which equals the applicable minimum statutory
withholding taxes.


7.           Restrictions on Transfer.  Except as provided by the Plan, neither
this Restricted Stock Unit Award nor any Restricted Stock Units covered hereby
may be sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the units as
provided herein.


8.           No Voting Rights.   The Restricted Stock Units granted pursuant to
this Award, whether or not vested, will not confer any voting rights upon the
Participant, unless and until the Award is paid in Shares.


9.           Changes in Capitalization. The Restricted Stock Units under this
Award shall be subject to the provisions of the Plan relating to adjustments to
corporate capitalization, provided, however, that in the event of any
reorganization, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split or other similar change in corporate structure affecting the
shares subject to the Award, the Award shall be appropriately adjusted to
reflect such change, but only so far as is necessary to maintain the
proportionate interest of the Participant and preserve, without exceeding, the
value of such Award.

 
 

--------------------------------------------------------------------------------

 



10.           Covenant Not To Compete, Solicit or Disclose Confidential
Information.
(a) The Optionee acknowledges that the Participant is in possession of and has
access to confidential information, including material relating to the business,
products or services of the Company and that he or she will continue to have
such possession and access during employment by the Company.  The Participant
also acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Participant agrees that as partial consideration for the Award granted
herein that should the Participant engage in any “Detrimental Activity,” as
defined below, at any time during his or her employment or during a period of
one year following his or her termination the Company shall be entitled to: (i)
recover from the Optionee the value of any portion of the Award that has been
paid; (ii) seek injunctive relief against the Participant; (iii) recover all
damages, court costs, and attorneys’ fees incurred by the Company in enforcing
the provisions of this Award, and (iv) set-off any such sums to which the
Company is entitled hereunder against any sum which may be owed the Participant
by the Company.


(b)           “Detrimental Activity” for the purposes hereof, other than with
respect to involuntary termination without cause, termination in connection with
or as a result of a “Change of Control” (as defined in Section 10(b) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the Company;
(ii) disclosing to anyone outside the Company, or using in other than the
Company’s business, without prior written authorization from the Company, any
confidential information including material relating to the business, products
or services of the Company acquired by the Optionee during employment with the
Company; (iii) soliciting, interfering, inducing, or attempting to cause any
employee of the Company to leave his or her employment, whether done on
Optionee’s own account or on account of any person, organization or business
which is or becomes competitive with the Company, or (iv) directly or indirectly
soliciting the trade or business of any customer of the Company.  “Detrimental
Activity” for the purposes hereof with respect to involuntary termination
without cause, termination in connection with or as a result of a “Change of
Control”, or termination following a reduction in job responsibilities, shall
include only part (ii) of the preceding sentence.


11.           Employment.  This Award Agreement is not an employment
agreement.  Nothing contained herein shall be construed as creating any
employment relationship.


12.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party.  Notice given
by mail as below set out shall be deemed delivered at the time and on the date
the same is postmarked.


Notices to the Company should be addressed to:


Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention:  Corporate Secretary
Telephone:  713-513-3322


13.           Tax Withholding.   Participant agrees that as a condition to the
payment of the Award hereunder, the Participant must pay all applicable federal,
state and local taxes or all applicable withholding taxes required by other laws
and regulations that may be in effect as of the date of each such payment
(“Required Tax Amounts”) to the Company.  Subject to any applicable law or
regulation, Participant may elect to pay Required Tax Amounts to the Company:
(1) in cash or by payroll deduction, or (2) by having any Shares issued under
this Award be reduced by the number of Shares of the Fair Market Value of which
equals the Required Tax Amounts.  Failure to make an election within the time
specified will result in the Required Tax Amounts being paid pursuant to method
(2) above, namely, by a reduction of shares issued.

 
 

--------------------------------------------------------------------------------

 





14.           Section 409A.
(a) This Award is intended to comply with Section 409A of the Code and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.  This Award shall
not be amended or terminated in a manner that would cause the Award or any
amounts payable under the Award to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Award.  The
Company shall neither cause nor permit any payment, benefit or consideration to
be substituted for a benefit that is payable under this Award if such action
would result in the failure of any amount that is subject to Section 409A to
comply with the applicable requirements of Section 409A.  For purposes of
Section 409A, each payment under this Award shall be deemed to be a separate
payment.


(b) Notwithstanding any provision of the Award to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Award upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the Date of termination
or (2) the date of the participant’s death.
















______________________________________
